DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 5, drawn to the CRISPR-Cas system of claim 1, wherein the guide polynucleotide comprises a tracrRNA sequence.
Group II, claim(s) 6-7, drawn to the CRISPR-Cas system of claim 1, further comprising a separate polynucleotide comprising a tracrRNA sequence.
Group III, claim(s) 12, drawn to the system of claim 1, wherein the complex is capable of cleaving at a site within 10 nucleotides of a Protospacer Adjacent Motif (PAM).
Group IV, claim(s) 13, drawn to the system of claim 1, wherein the complex is capable of cleavage at a site within 5 nucleotides of a Protospacer Adjacent Motif (PAM).
Group V, claim(s) 14, drawn to the system of claim 1, wherein the complex is capable of cleavage at a site within 3 nucleotides of a Protospacer Adjacent Motif (PAM).
Group VI, claim(s) 15, drawn to the system of claim 1, wherein the target sequence is 5’ of a Protospacer Adjacent Motif (PAM) and the PAM comprises a 3’ G- rich motif.

Group VII, claim(s) 16, drawn to the system of claim 1, wherein the target sequence is 5’ of a Protospacer Adjacent Motif (PAM) and the PAM sequence is NGG, wherein N is A, C, G, or T.
Group VIII, claim(s) 17, drawn to the system of claim 1, wherein the cohesive ends comprise a single-stranded polynucleotide overhang of 3 to 40 nucleotides.
Group IX, claim(s) 18, drawn to the system of claim 1, wherein the cohesive ends comprise a single-stranded polynucleotide overhang of 4 to 20 nucleotides.
Group X, claim(s) 19, drawn to the system of claim 1, wherein the cohesive ends comprise a single-stranded polynucleotide overhang of 5 to 15 nucleotides.
Group XI, claim(s) 20, drawn to the system of claim 1, wherein the stiCas9 is derived from a bacterial species having a Type II-B CRISPR system.
Group XII, claim(s) 21, drawn to the system of claim 1, wherein the stiCas9 comprises a domain having at least 95% identity to any one of SEQ ID NOs: 10- 97 or 192-195.
Group XIII, claim(s) 22, drawn to the system of claim 1, wherein the stiCas9 comprises a domain that matches a TIGRO3031 protein family with an E-value cut-off of 1E-5.
Group XIV, claim(s) 23-24, drawn to the system of claim 1, wherein the stiCas9 comprises a domain that matches the TIGRO3031 protein family with an E-value cut-off of 1E-10.
Group XV, claim(s) 26, drawn to the system of claim 1, wherein the stiCas9 comprises one or more nuclear localization signals.
Group XVI, claim(s) 27, drawn to the system of claim 1, wherein the eukaryotic cell is an animal or human cell.
Group XVII, claim(s) 28, drawn to the system of claim 1, wherein the eukaryotic cell is a human cell.
Group XVIII, claim(s) 29, drawn to the system of claim 1, wherein the eukaryotic cell is a plant cell.
Group XIX, claim(s) 30-31, drawn to the system of claim 1, wherein the guide sequence is linked to a direct repeat sequence.
Group XX, claim(s) 44, drawn to a eukaryote cell comprising a CRISPR-Cas system comprising a. aCas9 effector protein capable of generating cohesive ends (stiCas9), and b. a guide polynucleotide that forms a complex with the stiCas9 and comprises a guide sequence, wherein the guide sequence is capable of hybridizing with a target sequence in a eukaryotic cell; wherein the complex does not occur in nature. 

Claim 1 link(s) inventions I-XIX.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1. The linking claim is examined with, and is thus considered part of, the invention elected.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-XX lack unity of invention because even though the inventions of these groups require the technical feature of a Cas9 effector protein capable of generating cohesive ends (stiCas9), and a guide polynucleotide that forms a complex with the stiCas9 and comprises a guide sequence, wherein the guide sequence is capable of hybridizing with a target sequence in a eukaryotic cell but does not hybridize to a sequence in a bacterial cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Zuo et al. (Cas9-catalyzed DNA Cleavage Generates Staggered Ends: Evidence from Molecular Dynamics Simulations. Sci. Rep. 2016 Nov 22;5:37584, of record), who teach a Cas9 effector protein capable of generating cohesive ends, and Zhang et al. (WO 2014/093712, published June 19, 2014, of record), who teach that a guide polynucleotide can be designed to program a Cas enzyme to recognize a specific DNA target sequence.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group XII, claim 21 :SEQ ID NOs: 10- 97 or 192-195.

Group XIV, claim 24: Legionella pneumophila, Francisella novicida, gamma proteobacterium HTCC5015, Parasutterella excrementihominis, Sutterella wadsworthensis, Sulfurospirillum sp. SCADC, Ruminobacter sp. RM87, Burkholderiales bacterium 1_1_47, Bacteroidetes oral taxon 274 str. FO058, Wolinella succinogenes, Burkholderiales bacterium YL45, Ruminobacter amylophilus, Campylobacter sp. P0111, Campylobacter sp. RM9261, Campylobacter lanienae strain RM8001, Camplylobacter lanienae strain P0121, Turicimonas muris, Legionella londiniensis, Salinivibrio sharmensis, Leptospira sp. isolate FW.030, Moritella sp. isolate NORP46, Endozoicomonassp. S-B4-1U, Tamilnaduibacter salinus, Vibrio natriegens, Acrobacter skirrowii, Francisella philomiragia, Francisella hispaniensis, or Parendozoicomonas haliclonae.

If Applicant elects Group XII, Applicant is required, in reply to this action, to elect a single amino acid sequence to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
If Applicant elects Group XIV, Applicant is required, in reply to this action, to elect a single bacterial species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662